IN THE SUPREME COURT OF PENNSYLVANIA


 IN RE: TEMPORARY MODIFICATION                   : No. 571 Judicial Administration Docket
 OF THE RULES OF APPELLATE                       :
 PROCEDURE ARISING UNDER THE                     :
 PENNSYLVANIA ELECTION CODE                      :


                                           ORDER


PER CURIAM

       AND NOW, this 5th day of April, 2022, in order to expedite the appellate process

regarding appeals from challenges to nomination petitions for any and all candidates

running for office in the May 17, 2022 General Primary Election, Pa.R.A.P. 903(c)(1)(ii),

providing for a ten-day appeal period from an order in any matter arising under the

Pennsylvania Election Code, is TEMPORARILY MODIFIED to provide for a five-day

appeal period.

       Additionally, Pa.R.A.P. 107 is TEMPORARILY SUSPENDED to the extent it

specifies that weekends and holidays are to be excluded from calculating the five-day

appeal period.

       In appeals arising under the Election Code that fall within this order, appellants

shall file briefs within twenty-four hours after filing their notice of appeal and jurisdictional

statement. Appellees’ briefs are due within twenty-four hours of the filing of appellants’

briefs. Further, Pa.R.A.P. 2113 (regarding reply briefs) is TEMPORARILY SUSPENDED

in these matters; no reply briefs will be permitted.

       Notices of appeal, jurisdictional statements, and briefs shall be filed electronically

when counsel or the litigants have a PACFile account. Otherwise, counsel or the litigants

shall contact the relevant filing office during normal business hours to make alternative

arrangements to ensure that the filing office actually receives the submissions by the

applicable deadline.
       Pa.R.A.P. 1931(a) and (c) (regarding the deadline for transmittal of the record

when complete) are TEMPORARILY SUSPENDED in these matters, and the record shall

be transferred as soon as practicable. The lower court may transmit partially completed

records in the interest of facilitating prompt resolution of any appeal in these matters.

       Applications for reconsideration or reargument will not be entertained by this Court

on election matters falling under this order.

       Any court deciding a matter that arises under the Pennsylvania Election Code in

relation to the May 17, 2022 General Primary Election shall append a copy of this order

to its decision.